FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 20, 2021

                                     No. 04-21-00015-CV

                     Eric PASANISI and Tanganyika Wildlife Safari, Ltd.,
                                       Appellants

                                               v.

     Mark VANHAM and Klineburger Vanham International Hunting Consultants, LLC.,
                                   Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-08521
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        Appellees’ motion for extension of time to file their brief is GRANTED. Appellees’ brief
is due on or before July 30, 2021.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court